974 So. 2d 1131 (2008)
Warren S. DANIELS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-311.
District Court of Appeal of Florida, Third District.
February 6, 2008.
Warren S. Daniels, in proper person.
Bill McCollum, Attorney General, and Juliet S. Fattel, Assistant Attorney General, for appellee.
Before GERSTEN, C.J., and RAMIREZ, and WELLS, JJ.
PER CURIAM.
Warren Daniels ("Daniels") appeals the trial court's order denying his post-sentencing pro se motion to withdraw his plea. We affirm.
Daniels filed a motion to withdraw his plea nine months after entering a guilty plea. Daniels claimed his counsel coerced and misadvised him into taking the plea. The record shows that his motion was untimely under Florida Rule of Criminal Procedure 3.170(l). McKnight v. State, 964 So. 2d 803 (Fla. 3d DCA 2007).
Therefore, we affirm, but our affirmance is without prejudice to Daniels filing a sworn motion for post-conviction relief in conformance with Florida Rule of Criminal Procedure 3.850. Douze v. State, 945 So. 2d 653 (Fla. 4th DCA 2007).
Affirmed.